UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1213



JOHN COOKE WILSON,

                                              Plaintiff - Appellant,

          versus


PRESIDENT, TIME, INCORPORATED; BRIAN WOLFE,
Director   of     Consumer   Marketing    Time,
Incorporated;    E.   MATTHEWS,   Director   of
Sweepstakes Time, Incorporated; W. J. MILLER,
Director of Sweepstakes Time, Incorporated;
PRESIDENT, VENTURA ASSOCIATES, INCORPORATED;
PRESIDENT,    SPORTS   ILLUSTRATED    MAGAZINE;
GUARANTEED & BONDED SWEEPSTAKES III; TIME
CUSTOMER SERVICE, INCORPORATED,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. G. Ross Anderson, Jr., District Judge.
(CA-00-2293-1-13AK)


Submitted:   May 21, 2002                  Decided:   June 11, 2002


Before WILKINS, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
John Cooke Wilson, Appellant Pro Se. Frank Rogers Ellerbee, III,
ROBINSON, MCFADDEN & MOORE, P.C., Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     John Cooke Wilson appeals the district court’s order adopting

the report and recommendation of a magistrate judge granting

Appellees’ motion for summary judgment and dismissing Wilson’s

action.    On appeal, Wilson contends that the district court erred

by dismissing his claims of fraud, perjury, and conspiracy stemming

from a magazine sweepstakes promotion.*      Finding no error, we

affirm.

     We review an award of summary judgment de novo.   Higgins v. E.

I. Dupont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).

Summary judgment is appropriate when "the pleadings, depositions,

answers to interrogatories, and admissions on file, together with

the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to judgment

as a matter of law.”    Fed. R. Civ. P. 56(c); Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 247-49 (1986).   In determining whether

the moving party has shown that there is no genuine issue of

material fact, we assess the factual evidence and all inferences to

be drawn therefrom in the light most favorable to the non-moving

party.    Id. at 255; Smith v. Va. Commonwealth Univ., 84 F.3d 672,

675 (4th Cir. 1996).


     *
        Wilson raised several other claims in his original
complaint, but he failed to raise those claims on appeal.
Therefore, he has waived review of those claims. See 4th Cir. R.
34(b).


                                  3
     We have reviewed Wilson’s claims and find them meritless.

Accordingly, we affirm on the reasoning of the district court. See

Wilson v. President, Time, Inc., No. CA-00-2293-1-13AK (D.S.C.

Dec. 7, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                4